DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Applicants’ amendment filed January 5, 2021 is acknowledged and has been entered.  Claims 2, 3, and 6 have been canceled.   Claims 1 and 7 have been amended.  Claims 1, 4, 5 and 7 are now pending in the present application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 9,021,025 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.	The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 8,501,195 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4.	The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 8,936,790 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
January 5, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 8,968,747 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

6.	The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 9,279,001 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

7.	The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 9,078,893 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

8.	The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 9,555,085 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	The claim depends from a canceled claim, claim 3.

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

12.	Claims 1, 4, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, and 5 of U.S. Patent No. 10,603,366. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and issued claims respectively both claim methods of treating headache (patient with a migraine headache) comprising administering (local administration includes subdermal, intramuscular, subcutaneous) botulinum neurotoxin type A (as well as other serotypes, A, B, C1, D, E, F, G, see paragraph [0033]) to muscles in the head area.   The issued patent also encompasses migraine headache (see paragraph [0020]) as well as episodic migraine headaches (see paragraph [0026], [0246], [0248])  The issued patent encompasses various modes of administration (see paragraph [0068]).  The .

13.	No claims are allowed.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645